DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim  1 and 10 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim  1 objected to because of the following informalities: (open parenthesis). Appropriate correction is required. 
Claim  8 objected to because of the following informalities: (the phrase when the tip section is repeated in the claim). Appropriate correction is required. 
Claims 1, 7, 8 and 10 objected to because of the following informalities: (thereby, thereof). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transmission element, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 2 the phrase "a transmission element" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the a transmission element
recited in the claim refers to.

Re claims 5       the term “if” is improper claim language rendering the claim vague and indefinite for examination.
Re claim 8    the phrase "it" is improper claim language rendering the claim vague and indefinite for examination. 

Reference of prior art 
			
Berger.  (DE 102016002468, Bistabile Bremse).
Lassen et al.  (US 20160362171, WING FOLD CONTROLLER).
Thompson.  (US 20160090170, INTERFACE FOR CONTROL OF A FOLDABLE WING ON AN AIRCRAFT).
Korya et al.  (US 20160332723, FOLDING WING TIP AND ROTATING LOCKING DEVICE).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10 and 12 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Berger.

Re claim 1    Referring to the figures and the Detailed Description, Berger discloses:
 A wing arrangement for an aircraft, comprising: 
a wing having a base section (with a first end portion configured to be secured to the fuselage of the aircraft, and an opposite second end portion (50), and
 a tip section with a third end portion and an opposite fourth end portion (100), wherein the third end portion is pivotably connected to the second end portion such that the tip section is selectively pivotable about a tip section pivot axis between a deployed position and a folded position in which the spanwise length of the wing is smaller than in the deployed position (fig. 1, items 50, 100 depict the limitation), and 
an actuating system (fig. 2) including an actuator (2 and 3) and coupled between the base section and the tip section such that the actuator is operable to selectively move the tip section between the deployed position and the folded position (¶ 0026), wherein the actuating system comprises 
at least one first component arranged and adapted to move upon operating the actuator (4), thereby transferring an actuation movement to the tip section in order to effect the selective movement of the tip section between the deployed and folded positions, and 
at least one brake adapted to be selectively switched between an engaged mode and a disengaged mode when the tip section is in the folded position (5), such that in the engaged mode the at least one brake secures the tip section in the folded position by applying a braking force to an associated one of the at least one first component preventing movement thereof, and in the disengaged mode movement of the tip section between the folded and deployed positions is allowed (¶ 0024-0026). 

Re claim 2    Referring to the figures and the Detailed Description, Berger discloses:
 The wing arrangement according to claim 1, wherein for each of the at least one brake (5)   the associated first component is an output element of the actuator (4) or an internal element of the actuator, wherein the respective one of the at least one brake is provided on or in the actuator (5 via 4), or   
a transmission element coupled between an output element of the actuator and the tip section, wherein the respective one of the at least one brake is provided spaced from the actuator (4) . 

Re claim 3    Referring to the figures and the Detailed Description, Berger discloses:
 The wing arrangement according to claim 1, wherein the actuating system further comprises a control unit adapted to control the at least one brake to selectively switch the at least one brake between the engaged mode and the disengaged mode (¶ 0026). 

Re claim 4    Referring to the figures and the Detailed Description, Berger discloses:
The wing arrangement according to claim 1, wherein each of the at least one brake is an electric brake, a hydraulic brake or a pneumatic brake (claim 5). 

Re claim 5    Referring to the figures and the Detailed Description, Berger discloses:
 The wing arrangement according to claim 1, wherein each of the at least one brake is a power-off brake which is only in the disengaged mode if power is applied to the brake and which is in the engaged mode upon loss of power (¶ 0026-0028).. 

Re claim 6    Referring to the figures and the Detailed Description, Berger discloses:
 The wing arrangement according to claim 1, wherein the at least one brake is the only means of the wing arrangement adapted to secure the tip section in the folded position (5, no other element functions similar to item 5). 

Re claim 10    Referring to the figures and the Detailed Description, Berger discloses:
 The wing arrangement according to claim 1, wherein the at least one brake is adapted to be selectively switched between an engaged mode and a disengaged mode when the tip section when the tip section is in at least one intermediate position between the folded position and the deployed position, such that in the engaged mode the at least one brake secures the tip section in the respective intermediate position by applying a braking force to the associated one of the at least one first component preventing movement thereof, and in the disengaged mode movement of the tip section between the folded and deployed positions is allowed (¶0026). 

Re claim 12    Referring to the figures and the Detailed Description, Berger discloses:
 An aircraft comprising a fuselage, and a wing arrangement according to claim 1, wherein the first end portion of the base section is attached to the fuselage and the base section is arranged between the fuselage and the tip section (fig. 1, item 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and further in view of Lassen.

Re claim 7    Referring to the figures and the Detailed Description, Berger fails to teach as disclosed by Lassen:  The wing arrangement according to claim 1, further comprising a latching device having at least one latching element which is selectively movable between a latching position and a release position, wherein 
when the tip section is in the folded position and the at least one latching element is moved from the release position to the latching position the at least one latching element engages one of the tip section and the base section and thereby prevents the tip section from moving out of the folded position, and 
when the tip section is in the folded position and the at least one latching element is moved from the latching position to the release position the tip section or the base section is able to disengage from the at least one latching element, so that the latching device allows for movement of the tip section from the folded position into the deployed position (fig’s 12A-12D, items 1212 and 1210). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Lassen teachings of a latching device having at least one latching element which is selectively movable between a latching position and a release position, wherein when the tip section is in the folded position and the at least one latching element is moved from the release position to the latching position the at least one latching element engages one of the tip section and the base section and thereby prevents the tip section from moving out of the folded position, and when the tip section is in the folded position and the at least one latching element is moved from the latching position to the release position the tip section or the base section is able to disengage from the at least one latching element, so that the latching device allows for movement of the tip section from the folded position into the deployed position into the Berger to ensure a reliable and stronger locking device.

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and further in view of Thompson.

Re claim 8    Referring to the figures and the Detailed Description, Berger fails to teach as disclosed by Thompson:   The wing arrangement according to claim 1, further comprising a catching device having at least one catching element which is selectively movable between a catching position and a release position, wherein when the tip section is in the folded position and the at least one catching element is moved from the release position to the catching position the at least one catching element is positioned such that it is spaced from the tip section and, when the tip section moves from the folded position to the deployed position, the tip section abuts the at least one catching element upon reaching a limit position between the folded position and the deployed position, thereby preventing further movement of the tip section towards the deployed position, and when the tip section is in the folded position and the at least one catching element is moved from the catching position to the release position the at least one catching element allows for movement of the tip section from the folded position into the deployed position (fig’s 2-5, items 11a, 11b, 7 and 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Thompson teachings of a catching device having at least one catching element which is selectively movable between a catching position and a release position, wherein when the tip section is in the folded position and the at least one catching element is moved from the release position to the catching position the at least one catching element is positioned such that it is spaced from the tip section and, when the tip section moves from the folded position to the deployed position, the tip section abuts the at least one catching element upon reaching a limit position between the folded position and the deployed position, thereby preventing further movement of the tip section towards the deployed position, and when the tip section is in the folded position and the at least one catching element is moved from the catching position to the release position the at least one catching element allows for movement of the tip section from the folded position into the deployed position into the Berger to include a catching device to secure the tip section in the folded position.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and further in view of Korya.

Re claim 9    Referring to the figures and the Detailed Description, Berger fails to teach as disclosed by Korya:  The wing arrangement according to claim 1, further comprising an end stop arranged and adapted such that, upon movement of the tip section from the deployed position towards the folded position, the tip section abuts the end stop when reaching the folded position and the end stop prevents further movement of the tip section beyond the folded position (¶ 0031, claim 1 and items 34, 36). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Korya teachings of an end stop arranged and adapted such that, upon movement of the tip section from the deployed position towards the folded position, the tip section abuts the end stop when reaching the folded position and the end stop prevents further movement of the tip section beyond the folded position into the Berger to limit any additional movement of the folded section.

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger

	Re claim 11    Referring to the figures and the Detailed Description, Berger discloses the claimed invention except for the actuating system comprises at least two of the brakes, wherein each of the at least two brakes is adapted to secure in the engaged mode thereof the tip section in the folded position independent of the other ones of the at least two brakes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the actuating system comprises at least two of the brakes, wherein each of the at least two brakes is adapted to secure in the engaged mode thereof the tip section in the folded position independent of the other ones of the at least two brakes to increase the effectiveness off the brakes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642